DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 11, 13-14, 16-17, 19-21, 50, and 52-54 have been considered but are moot in view of the new grounds of rejection. However, please note that the basis for the new set of rejections is similar to the basis for the previous rejection. The applicant appears to cite general teachings as support for specific details that are not mentioned in the cited passages of support. The applicant has also not addressed the questions posed by the examiner with respect to the scope of the claims in the 112(b) rejection.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 06/15/18 is acknowledged. Claims 8-10 are hereby withdrawn. Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, 50 and 52-54 will herein be examined.

Drawings
The drawings filed on 08/03/16 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, 50, and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 50, and 54 contain the following new limitation:
wherein the spectral features present in the field calibration spectrum include peaks and/or valleys of one or more of an intensity change, a frequency modulation amplitude, a frequency modulation profile and a frequency modulation phase delay resulting from interaction of the emitted light from the light source with the wavelength/frequency calibrator as provided by the field calibration spectrum, relative to one or more of an intensity change, frequency modulation amplitude, a frequency modulation profile, and a frequency modulation phase delay, respectively, resulting from interaction of light from the light source with the wavelength/frequency calibrator in the stored calibrated state
The examiner could not find support for the specifics of this limitation in the applicant’s specification. In the applicant’s arguments of 07/19/22, the applicant cited paragraphs 0009, 0052, 0058, 0064, and 0087 as support. However, these sections merely teach a field calibration spectrum or a deviation relative to a calibrated state. Such a general teaching is not the same thing as specifically supporting the details of, “wherein the spectral features present in the field calibration spectrum include peaks and/or valleys of one or more of an intensity change, a frequency modulation amplitude, a frequency modulation profile and a frequency modulation phase delay resulting from interaction of the emitted light from the light source with the wavelength/frequency calibrator as provided by the field calibration spectrum, relative to one or more of an intensity change, frequency modulation amplitude, a frequency modulation profile, and a frequency modulation phase delay, respectively, resulting from interaction of light from the light source with the wavelength/frequency calibrator in the stored calibrated state.” For example, none of the cited sections appear to mention the field calibration spectrum including peaks of an intensity change relative to a frequency modulation phase delay. The applicant appears to be reading in details that are not actually disclosed.
All other claims depend on the independent claims and are also rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, 50, and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 50, and 54 contain the following new limitation:
wherein the spectral features present in the field calibration spectrum include peaks and/or valleys of one or more of an intensity change, a frequency modulation amplitude, a frequency modulation profile and a frequency modulation phase delay resulting from interaction of the emitted light from the light source with the wavelength/frequency calibrator as provided by the field calibration spectrum, relative to one or more of an intensity change, frequency modulation amplitude, a frequency modulation profile, and a frequency modulation phase delay, respectively, resulting from interaction of light from the light source with the wavelength/frequency calibrator in the stored calibrated state
The scope of the limitation is unclear. It is not clear what type of art would or would not read on the claimed limitation. Specifically, it is not clear if every possible permutation and combination of the following elements would read on the claimed limitation:
peaks and/or valleys
one or more of an intensity change, a frequency modulation amplitude, a frequency modulation profile and a frequency modulation phase delay as provided by the field calibration spectrum
one or more of an intensity change, frequency modulation amplitude, a frequency modulation profile and a frequency modulation phase delay resulting from interaction of light from the light source with the wavelength/frequency calibrator in the stored calibrated state
Also, it is not clear if “peaks and/or valleys” refers only to the first set of parameters (as provided by the field calibration spectrum) or if it also refers to the second set of parameters (as resulting from interaction of light from the light source with the wavelength/frequency calibrator in the stored calibrated state).
Would art that taught any of these combinations of the above elements read on the claim?
a peak of an intensity change relative to a valley of a frequency modulation amplitude?
a peak and a valley of both a frequency modulation amplitude and a frequency modulation phase delay relative to only the valley of a frequency modulation profile?
a frequency modulation profile relative to an intensity change, a peak of a frequency modulation amplitude, and a valley of a frequency modulation phase delay?
any teaching related to a frequency modulation amplitude relative to any teaching related to a frequency modulation profile?
etc …
Does the claim encompass all of the above parameters in every single possible combination? The applicant did not answer such questions in the 07/19/22 response.
All other claims depend on the independent claims and are also rejected as a result of their dependency.
Since the scope of the claims are so unclear, the examiner is not able to properly assess the claims from an art rejection standpoint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/31/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/08/2023